Citation Nr: 1302416	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-23 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected Osgood-Schlatter's disease of the left knee.  

2.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to service-connected Osgood-Schlatter's disease of the left knee.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In May 2010, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2010 hearing, the undersigned clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The issues were previously before the Board in July 2010 at which time they were remanded for additional development.  In February 2011, the Board issued a decision in which, in pertinent part, the Veteran's claims.  The Veteran appealed the decision denying service connection for degenerative joint disease of both knees to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the parties to the appeal filed a Joint Motion to Vacate and Remand In Part.  That same month, the Court granted the motion and remanded the issues listed on the title page above for action consistent with the terms of the joint motion.  The case was returned to the Board in February 2012 at which time it was remanded for additional development consistent with the terms of the joint motion.  It is now returned to the Board.  The Board finds that the agency of original jurisdiction substantially complied with the February 2012 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, degenerative joint disease of the right knee is the result of his period of active service.

2.  Resolving all reasonable doubt in favor of the Veteran, degenerative joint disease of the left knee is the result of his period of active service.


CONCLUSIONS OF LAW


1.  The criteria for service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012). 

2.  The criteria for service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for degenerative joint disease of the right and left knees.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2012).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has degenerative joint disease of the right and left knees that is manifested as a result of his period of active service, to include as secondary to his service-connected Osgood-Schlatter's disease of the left knee.

A review of the Veteran's service treatment records shows that he was said to have had normal and painless flexion and extension of the left knee.  X-ray results were negative for any degenerative changes.

A hospital treatment records from the U.S. Fleet Hospital dated in November 1945 shows that the Veteran reported a five month history of a painful left knee with an associated mass below the left knee cap.  There was no history of injury.  The diagnosis was left Osgood-Schlatter's disease.

A medical examination dated in December 1945 revealed a diagnosis of Osgood-Schlatter's disease, but was silent regarding any degenerative changes.  

Following service, a March 1946 letter from the Veteran's employer indicated that he was unable to fulfill the requirements of his job due to his left knee injury sustained in service.

A private medical record from C. B. D., M.D., dated in April 1946, shows that his service-connected left knee disability was said to be so severe as to preclude him from engaging in employment.  There is no indication that the Veteran had developed arthritis of either knee.

X-ray studies taken in June 1952, June 1960, June 1961, August 1962 did not show evidence of arthritis of either knee, though old Osgood-Schlatter's disease was noted.

A private medical record from F. A. P., M.D., dated in June 1962, shows that the Veteran was said to have a diagnosis of mild to moderate degenerative affliction of the left knee and synovitis of the left knee.

A private medical record from Dr. P., dated in June 1963, shows that it was felt that the Veteran had chondromalacia of the patella, and a traumatic synovitis with some degenerative changes of the left knee.

A VA examination report dated in August 1963 shows a diagnosis Osgood-Schlatter's disease, asymptomatic.  X-rays were silent regarding any degenerative changes.

VA outpatient treatment records dated from September 1999 to February 2000, reflect that the Veteran was seen for reported limited range of motion, buckling, and constant left knee pain. 

A VA examination report dated in February 2000 shows that the Veteran reported a history of left knee pain and buckling since service in 1945.  He described that his knee hurt when getting up from sitting, stooping, or crouching, and that it would swell once in a while.  He also noted increased pain after being on his feet for a while.  X-rays revealed moderate degenerative changes.  Incidentally noted was evidence of "old Osgood-Schlatter's disease."  The diagnosis was degenerative joint disease of the left knee.  

VA outpatient treatment records dated from March 2000 to May 2004 show continued treatment for symptoms associated with reported chronic left knee pain.  In September 2001, a diagnosis of left knee degenerative joint disease with Osgood-Schlatter's disease was noted.

During an April 2004 video-conference hearing, the Veteran testified that he had worn a brace on his left knee for 50 years, and that he used a cane.  He stated that he had not reinjured his left knee since service, and that a total knee replacement had been recommended.

In June 2004, osteoarthritis of the left knee again was noted, most likely secondary to previous trauma.  X-rays taken at that time showed "some loose bodies, which is probably the reason for buckling episodes."

A VA joint examination report dated in August 2004, shows that the Veteran was diagnosed with Osgood-Schlatter's disease of the left knee.  Regarding the etiology of the degenerative joint disease of the left knee, the examiner opined that the Osgood-Schlatter's disease was not usually associated with degenerative joint disease, and that it would be speculative to relate this, with the Veteran being 79 years old.

A private medical record from A. S., M.D., dated in April 2005, shows that the Veteran was said to have degenerative arthritis of the left knee.  Dr. S. added that based on a history provided by the Veteran, he sustained traumatic Osgood-Schlatter's disease in service, and it was possible that he sustained some degree of injury to the knee joint itself.

VA outpatient treatment records dated from October 2005 to February 2006 show that the Veteran was said to be experiencing bilateral knee pain, with the left being much worse than the right.  The diagnosis was degenerative joint disease of the left knee, not severe, but much worse than the right.

A VA outpatient treatment record dated in June 2008 shows that it was indicated that there was a question as to whether there might have been some prior relationship to the Veteran's knee problems because of the Osgood-Schlatter's disease.  It was noted that he apparently did have some problems while in service as a young man, and that this condition may have had an effect on his eventual development of arthritis in his knees.

During his May 2010 Travel Board hearing, the Veteran indicated that he had been told by his treating physicians that his degenerative joint disease was the result of his service-connected Osgood-Schlatter's disease.  He further described that his duties in service as a tail gunner on a B-25 aircraft required him to be on his hands and knees crawling in a space without much room.  He referred to an incident wherein a tire had blown on a runway and that he had been bounced around while on his knees.  He added that following service, his occupation was in mechanical drafting and did not involve activity that would be strenuous to his knees.

A VA joints examination report dated in November 2010 shows that the Veteran's entire claims file was reviewed in conjunction with conducting the examination of the Veteran.  X-rays of the knees revealed degenerative changes involving both knees.  There was patellofemoral space narrowing, left greater than right.  An ossiole in the region of the left tibial tubercle appeared stable.  There were bilateral knee joint effusions.  The diagnosis was left Osgood-Schlatter's condition as youth; right and left knee arthritis; and bilateral knee effusion.

The VA examiner opined that it was not at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed right and left knee disabilities were the result of his period of active service.  The examiner reasoned that the service treatment records showed left Osgood-Schlatter's in 1945, but that there was no evidence of Osgood-Schlatter's on current examination nor on X-ray.

The VA examiner also opined that it was not at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed right and left knee disabilities were either (a) caused by or (b) aggravated, beyond the natural progression of the disorder, by the service-connected Osgood-Schlatter's disease of the left knee.  The examiner explained that the service treatment records showed left Osgood-Schlatter's in 1945, but that there was no evidence of Osgood-Schlatter's on current examination nor on X-ray; and that X-rays had shown some arthritis in both knees which was to be expected in someone who was born in 1924.

A private medical record from D. K. W., D.C., dated in January 2012 shows that the Veteran reported a history of serving as a gunner in the Marine Corps, and that much of his job was spent on his knees when serving aboard a B-25 aircraft.  He also reported that he was initially "hurt in an incident on a carrier."  Dr. W. stated that the Veteran had ongoing problems with falling due to the injuries and instability that had been caused from the in-service accident.  Dr. W. concluded that it was at least as likely as not the currently diagnosed bilateral knee disability was either caused or aggravated by the service-connected Osgood-Schlatter's disease of the left knee.  

A VA examination report dated in March 2012 shows that the Veteran provided a history of consistent with that as set forth above.  Following examination of the Veteran, the examiner concluded that it was less likely than not that the bilateral knee arthritis was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there had been no documented medical treatment for right of left knee pain for more than 30 years following service, and that a 2005 VA medical record noted a four year history of left knee pain and new onset right knee pain.  The examiner indicated that medical literature did not support that tendon inflammation from Osgood Schlatter's was causative for eventual degenerative joint disease either in the same or opposite knee. 

The VA examiner further opined that the claimed condition had clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond its natural progression by an injury, event, or illness in service.  The examiner explained that the Veteran currently had degenerative joint disease of both knees, and that he had tendon inflammation and Osgood-Schlatter's disease  of the left knee in service, but there was no record of continued left knee problems until over 30 years post service.  The examiner added that the medical literature did not support Osgood Schlatter's of one knee as an influence or aggravation or contributing to the eventual development of degenerative joint disease either in that knee or the opposite knee.

A May 2012 letter from Dr. W. shows that the Veteran was said to have reported being a B-25 Gunner beginning in 1945 and had been confined to his knees for long periods of time.  Today, he would walk with a cane and wear knee braces on both of his knees.  Dr. W. opined that the Veteran's duties while in the war initiated the problems that he currently experienced, it was very consistent with his current findings.  He walked slowly and somewhat guarded as a result of the changes over time.  Dr. W. indicated that he had reviewed the Veteran's medical history, and opined that it was more likely than not that his current degenerative joint disease of the right knee and left knee were a result of his service-connected Osgood-Schlatter's disease.

An August 2012 VA outpatient treatment record shows that the Veteran was seen by two different orthopedic surgeons, and that this point, due to his age and co-morbidities, he was not a surgical candidate, but should be treated conservatively.

Having carefully considered the claim in light of the record and the applicable law, the Board will grant the benefits sought under the "benefit-of-the-doubt" rule, which provides that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant is to prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

In this regard, the evidence of record shows that the Veteran was treated for Osgood-Schlatter's disease of the left knee during his period of active service, for which service connection has already been established.  The records further demonstrate that the Veteran continued to experience increased symptoms associated with his left knee disability in the 1950's and 1960's.  During his April 2004 video-conference hearing, he testified that he had worn a brace on his left knee for 50 years, that he used a cane, and that he had not reinjured his left knee since service.  

During his May 2010 Travel Board hearing, he indicated that he had been told by his treating physicians that his degenerative joint disease was the result of his service-connected Osgood-Schlatter's disease.  He further described that his duties in service as a tail gunner on a B-25 aircraft required him to be on his hands and knees crawling in a space without much room.  He added that following service, his occupation was not strenuous to his knees.

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory. Moreover, since he filed his claim, his recitation of the symptoms produced by his right and left knees, and how long the conditions have bothered him, have remained consistent.  Such statements have been corroborated by the Veteran's available service and post-service records and the private medical opinions submitted on his behalf.  The Board finds that this evidence in support of his claim is credible, probative, and adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); see also Davidson, 581 F.3d at 1316. 

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the lay statements of the Veteran describing the onset and continuity of the right and left knee symptoms are consistent with his duty flying combat missions as a gunner on a B-25 aircraft.  As such, his accounts are found to be credible and supported by the later diagnoses from Dr. W.  Id.  

The Board has considered the opinion of the November 2010 VA examiner that concluded it was not as least as likely than not that the Veteran's current left and right knee disabilities were caused by or aggravated by the service-connected Osgood-Schlatter's disease of the left knee.  However, in providing a rationale for the opinion, the examiner noted only that there was no current X-ray or physical examination evidence of Osgood-Schlatter's disease.  As such findings are inconsistent with the other evidence of record which confirm a current diagnosis of Osgood-Schlatter's disease, the opinion is of little probative value.  

The Board has also considered the March 2012 opinion of the VA examiner that 
concluded it was less likely than not that the bilateral knee arthritis was incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner based his opinion, at least in part, on the fact that there had been no documented medical treatment for right or left knee pain for more than 30 years following service.  This is not accurate as VA and private treatment records throughout the 1950's and 1960's show increasing symptoms associated with the left knee disability.

The March 2012 VA examiner also concluded that the claimed condition had clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond its natural progression in service.  This statement is also not substantiated by the evidence of record, as it has never been suggested or shown that the Veteran had a pre-existing right or left knee disability.  Moreover, in explaining the conclusion, the examiner, once again relied on the inaccurate premise that there was no record of continued left knee problems until over 30 years post service.  As such, the Board finds that the March 2012 opinion is also of no probative value in determining the etiology of the Veteran's asserted disabilities.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review). 

The Board finds probative the June 2004 outpatient treatment record showing osteoarthritis of the left knee, most likely secondary to previous trauma; the April 2005 opinion of Dr. S. suggesting that in sustaining traumatic Osgood-Schlatter's disease in service, it was possible that the Veteran sustained some degree of injury to the knee joint itself; the June 2008 outpatient treatment record suggesting a possible prior relationship between the Veteran's knee problems and the Osgood-Schlatter's disease; and the January 2012 and May 2012 opinions of Dr. W., that it was at least as likely as not the currently diagnosed bilateral knee disability was either caused or aggravated by the service-connected Osgood-Schlatter's disease of the left knee.  In particular, Dr. W. indicated that the current disabilities were consistent with the Veteran's circumstances of service. 

Given the evidence outlined above, the Board is of the opinion that, at the very least, the point of relative equipoise has been reached in this matter.  Dr. W. did provide a probative opinion that was definitive, based upon a consistent history provided by the Veteran, and supported by detailed rationale.  This opinion, coupled with the Veteran's competent and credible report as to the onset of his right and left knee disabilities, and the current diagnoses of degenerative joint disease of the right and left knees, leads the Board to conclude that the Veteran has such disabilities that are etiologically related to his period of active service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development 
for the sole purpose of obtaining evidence unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. App. 19, 24 (2009) (finding that precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary).  Moreover, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran' favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has degenerative joint disease of the right and left knees that are a result of his period of active service, to include as secondary to his service-connected Osgood-Schlatter's disease. 


ORDER


Service connection for degenerative joint disease of the right knee is granted.  

Service connection for degenerative joint disease of the left knee is granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


